“The right to effective assistance of counsel is guaranteed by the Federal and State Constitutions” (People v Rivera, 71 NY2d 705, 708 [1988]; see US Const Sixth Amend; NY Const, art I, § 6; People v Bowles, 89 AD3d 171 [2d Dept 2011]). Under the New York State standard for the effective assistance of counsel, “[s]o long as the evidence, the law, and the circumstances of a particular case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation, the constitutional requirement will have been met” (People v Baldi, 54 NY2d 137,147 [1981]; see People v Bernardez, 85 AD3d 936, 937 [2011], lv denied 17 NY3d 857 [2011]). Contrary to the defendant’s contention, he was not deprived of the effective assistance of counsel. Upon reviewing the record here, we find that counsel provided meaningful representation insofar as he employed “a trial strategy that might well have been pursued by a reasonably competent attorney” (People v Evans, 16 NY3d 571, 575 [2011] [internal quotation marks omitted], cert denied 565 US —, 132 S Ct 325 [2011]; see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d at 147; People v Gerrara, 88 AD3d 811 [2011]). Further, the defendant was not deprived of the effective assistance of counsel under the Federal Constitution (see Strickland v Washington, 466 US 668 [1984]).
The sentence imposed was not excessive (see People v Delgado, 80 NY2d 780, 783 [1992]; People v Mulleavey, 50 AD3d 826, 827 [2008]; People v Miranda, 213 AD2d 560, 561 [1995]; People v Suitte, 90 AD2d 80 [1982]). Dillon, J.E, Eng, Belen and Austin, JJ., concur.